Title: To George Washington from David Stuart, 12 September 1789
From: Stuart, David
To: Washington, George


          
            Dear Sir,
            Abingdon [Va.] 12th September—1789
          
          I meant to have written to you, immediately after the rising of the Chancery Court, respecting the Suit against Alexander—

But as my Lawyers promised me their opinions in writing on the subject, I thought it better to wait, ’till I could lay the matter fully before you—I have written to them since my return, desiring they would comply with their promise, but have recieved no answer—I must therefore endeavour to give you as good a statement of their opinions at present, as I can; since the time, at which, the Court of Chancery will again sit, admits of no longer delay.
          A few days before I went to Richmond, Mr Alexander made me the same offer which he had done to Mr Custis, to cancel the bargain and take the land back, leaving the rent to be fixed by indifferent persons, to be agreed on between us—He also wished to put off the trial ’till October—With respect to the first proposition, I informed him, that I did not concieve I had any powers to do such a thing, and that I was also averse to any postponement; but that I would be regulated in the latter, by the opinion of my Council—On going to Richmond, I informed my Lawyers of Mr Alexander’s propositions—They informed me, it was a matter of such magnitude, that it ought if possible to be accepted—That the Chancellor as the Guardian of infants might undertake it, if it appeared from the opinions of their friends to be to their advantage. If the Chancellor should not think his powers sufficient, they recommend an application to the Legislature, signed by Mrs Washington & you, and Mrs Stuart & myself—I confess, I never was more astonished, than to find them considering the matter so differently from what I allways understood them—But, I believe, they had never considered the cause, ’till the moment allmost of it’s coming on to trial—From my conversation with them hitherto, I understood it to be their opinion, that the twelve thousand pounds, on which the compound interest was calculated, would be scaled—This would have reduced it to two thousand, which with interest for twenty four years would amount to more than four thousand pounds—Tho I allways for my part, considered this as a great price for the land; yet when I reflected on the sum which was contended for, I thought it would be fortunate to get off so well—Their most favourable opinion now; is, that the 48 thousand pounds may be scaled; which by the scale would come to eight thousand pounds hard money—From the experience I have had of the land, I think it more than double its value. But

they do not appear even sanguine in obtaining this much; and Alexander’s Lawyers speak confidently of their succeeding in the whole sum for which the bond was given—In a matter of such consequence, it is perhaps prudent to recieve a Lesson from an adversary—If judgement should go for the latter sum, the whole family would be ruined, if for the former, the poor girls would be left destitute; while Washington would be left without negroes to work his lands—From these considerations, it is Mrs Stuart’s opinion & mine that it will be best to give up the land; or at least signify our opinions to the Chancellor that we concieve it to be to the interest of her children to do it; provided Mrs Washington & you concur in opinion; for I shall take no step without your approbation—I must therefore beg to hear from you immediately, as the time is near at hand when something must be done—If the Chancellor should refuse to do it, and you approve of an application to the Assembly, I beg you will mention it, that I may have a memorial prepared—If the latter should be necessary, it perhaps could not have been done at a more favourable time. Mr Randolph & Mr Marshall being both members, and employed in the cause.
          I am just returned from Staunton, where I expected the suit against McClennegan for fourteen negroes would have been tried —To my astonishment when I got there, I found that the cause belonged to the Greenbriar District—So that I have had another proof of the negligence of Lawers. I therefore wrote to the judges requesting it to be put off ’till the Spring—I shall set out in a fiew days for Williamsburg, when I expect the suit against Coll Basset will be tried—I have but little expectations of oversetting his payments.
          I have not yet been able to consult the deed you mention, in which you have made a conveyance to Mr Custis for the lands I mentioned; having lodged it with Mr Dandridge for the purpose of having the lands in King William surveyed; there being some disputes about lines, with some of the neighbours—Tho’ my information was derived from him, I am pretty certain on recollection, that you are right, as I remember Mr Henry’s applying to me a year or two ago, for your deed to Mr Custis for the land he purchased; and my informing him after consulting the deed, that I could not part with it, as it was included in the deed in which you made a conveyance for the lands in King

William—I did not recollect this at the time I wrote; and besides supposed Mr Dandridge a better judge than myself.
          Tho’ I have had but little time of late to attend to Politics, yet I think there is but one voice among us now, since the business of titles, that of approbation. The success of amendments will leave but a fiew scattering opponents—Mr Maddison will be a very popular character hereafter on the South side of James river, for his conduct in this business, as Coll Carrington informs me—The same Gentleman informs me, that there has been scarce an instance where the oaths have been refused—It is perhaps somewhat singular, but the Opponents to the Government, appear more generally pleased with the constru[c]tion of the Constitution, which vests the power of removal in the President, than the friends to it—Their satisfaction however, entirely reconciles the latter to it—Mr Henry is the only one of the party, I have heard of, who disapproves of it—He still thinks too that the single amendment purposed in our Convention respecting direct taxes worth all the rest.
          When the plan you have adopted with respect to your family, was first heard of, it was understood to extend to the exclusion of all company whatever—This being considered, as too great a departure from the friendly intercourse, & communion which allways subsisted between the people and their first Magistrates, was viewed as a novelty, and disliked—Since the matter has been rightly understood, I have never heard it condemned—I have heard many members of the former Congress in particular, express their approbation of it.
          The people in Alexandria, were lately much disturbed by a regulation in the Naval System—The likelyhood of a repeal has put them into a good humour again—The last Post brought us an account of the vote of the lower House, respecting the permanent seat of Government. The people here say, that their expectations of it’s being on the Potowmac, were allways centered in you, and hope that as your opinion has been long known on the subject, it will never pass with your concurrence—For my part, I fear from the majority which have prevailed on the question, that even that will not avail—I am unacquainted with the various steps which have preceded the decision, but it appears to me that some advantage has been taken of the absence 

of many members from the Southward. A question which involves all the passions and interests of the different parts of the Union, ought not to have been decided on without much previous notice. Perhaps, it ought not to have been decided on at all, in the absence of two States, who will probably soon join the Union. I have no doubt, but the Opponents to the Constitution in those States, and North Carolina particularly, will consider it, as a striking instance of disrespect—A member of that State, tho’ a friend to the government, will I think be justifyed in refusing to accede to it, when, a question which is to affect them to the latest ages, has been decided on, without their voice—No possible injury could have arisen, from a suspension of the question for a fiew months—As the arguments of population & wealth seem to have been considered as frivolous, and therefore disregarded, I cannot concieve on what principle the question could have met with such a fate—But, it is too probable, tho’ they were not insisted on, that they have had their influence—Upon the whole, it is considered as unfortunate, that a matter of such magnitude should have been agitated at this time, and much more so, that it should be generally considered, that any other circumstance, than that of extent of territory should be supposed to have operated. I am Dr Sir, with great respect Your Affecte Servt
          
            Dd Stuart
          
          
            P:S: I am just informed that Alexander’s friends are dissuading him from the offer he made, as he is so certain of getting more than double the value of his land—I feared this would be the case, and wish I had had power to have closed with him at once—Coll Simms will be in New York the Stage after your receipt of this, who will be able to give you a more particular acct than I have probably done respecting this important matter to the estate. I have begged him to call on you immediately on his arrival.
          
          
            Dd S.
          
        